                           UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                          DOCKET NO. 3:18-cv-00389-MOC-DCK

 UNITED STATES OF AMERICA,                                  )
                                                            )
                         Plaintiff,                         )
                                                            )
 Vs.                                                        )        JUDGMENT
                                                            )
 APPROXIMATELY $47,910 IN FUNDS,                            )
                                                            )
                       Defendant.                           )


       THIS MATTER is before the Court on the government’s Motion for Consent Judgment.

Having considered the government’s motion and reviewed the pleadings, the Court enters the

following Order.

                                         JUDGMENT

       IT IS, THEREFORE, ORDERED, ADJUDGED, AND DECREED that the

government’s Motion for Consent Judgment (#12) is GRANTED, and the Consent Judgment

(#12-1) is incorporated herein by reference as if fully set forth.




                                          Signed: October 23, 2018




                                                 -1-
